NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           MATTHEW R., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, D.M., Appellees.

                              No. 1 CA-JV 21-0044
                                FILED 10-26-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD533509
                  The Honorable David K. Udall, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Thomas Jose
Counsel for Appellee Department of Child Safety
                       MATTHEW R. v. DCS, D.M.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G, Judge:


¶1           Matthew R. (“Father”) challenges the juvenile court’s order
designating D.M. dependent. Because we discern no error, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Father and Larinique M. (“Mother”) are the biological parents
of D.M., born in January 2005. They never married. In 2011, the superior
court approved a stipulated parenting plan in which Mother and Father
agreed to evenly divide parenting time and legal decision-making. For
most of his life, however, D.M. lived with his Mother and her family. D.M.
saw Father “once every year or year and a half.”

¶3            Mother died in 2020. Father invited D.M. to live with him in
Idaho. D.M. declined, choosing to stay in Arizona and live with his
maternal grandmother. Maternal grandmother then petitioned to find
D.M. dependent as to Father and asked to be appointed D.M.’s guardian.
DCS filed a substitute dependency petition on grounds of neglect, alleging:
“Father has neglected the child by failing to provide for the child’s needs
and providing parental care and supervision. Father has not had any
contact with [D.M.] in at least one year. Father has not provided any
financial support for the child.”

¶4            The court held a contested dependency hearing in January
2021, where it learned that Father had provided no financial support to
D.M. since April 2020 (when Father’s child support wage garnishment
expired), and Father had minimal contact with D.M. from April 2020 to
January 2021 (3.5 hours on telephone and 55 text messages). The court
found D.M. dependent as to Father on grounds of neglect, concluding the
“allegations of the petition are true by a preponderance of the evidence,”
adding “[t]he factual basis is father’s failure to maintain a normal parental
relationship with the child.” Father timely appeals. We have jurisdiction.
See A.R.S. §§ 8-235 and 12-120.21(A)(1).



                                     2
                         MATTHEW R. v. DCS, D.M.
                           Decision of the Court

                                 DISCUSSION

¶5             A “dependent child” is defined as a child who needs “proper
and effective parental care and control,” but “has no parent or guardian
willing to exercise or capable of exercising such care and control.” A.R.S. §
8-201(15)(a)(i). Our primary concern in a dependency adjudication is the
child’s best interest. Joelle M. v. Dep’t of Child Safety, 245 Ariz. 525, 527, ¶ 10
(App. 2018). We review the superior court’s dependency order for an abuse
of discretion, accepting its findings of fact unless clearly erroneous, and will
affirm unless the order is unsupported by reasonable evidence. Id. at ¶ 9.

¶6             Father contends the juvenile court did not include sufficient
factual findings in its dependency order. To ensure an effective and
appropriate review of dependency proceedings on appeal, the juvenile
court must “[s]et forth specific findings of fact in support of a finding of
dependency,” either in a signed order or minute entry. Ariz. R.P. Juv. Ct.
55(E)(3); A.R.S. § 8-844(C)(1)(a)(ii) (juvenile court must provide “[t]he
factual basis for the dependency”).

¶7             Because we discern no error, we affirm. In its dependency
order, the court found the petition’s allegations were true by a
preponderance of the evidence, including that (1) “Father has neglected the
child by failing to provide for the child’s needs and providing parental care
and supervision,” (2) “Father has not had any contact with [D.M.] in at least
one year,” and (3) “Father has not provided any financial support for the
child.” These findings support a dependency adjudication. See A.R.S. § 8-
201(15)(a)(i).

                                CONCLUSION

¶8             We affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          3